Citation Nr: 0320429	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  91-37 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for Crohn's disease, 
status post ileocolic resection, laparotomy and appendectomy, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to June 
1987.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1989 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In July 1992, June 1996 and May 1999, the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  

The May 1999 Board remand noted the veteran had claimed he 
was unable to work due to his disabilities and referred the 
matter to the RO for appropriate action, to include 
clarification as to whether the veteran wished to pursue 
claims of entitlement to a total disability rating based on 
individual unemployability and entitlement to a permanent and 
total disability rating for pension purposes.  The February 
2003 rating decision indicates that the veteran was sent a VA 
Form 21-8940 for individual unemployability purposes.  The 
rating decision further notes that the veteran does not have 
wartime service.  Therefore, this matter is not for appellate 
consideration at this time.


REMAND

While further delay is regrettable, the Board finds that a 
remand is necessary for the reasons detailed below.

The Board notes that the statement of the case, issued in 
July 1990, clearly indicates that the veteran was provided a 
VA compensation examination on August 29, 1989.  A copy of 
the examination report is not of record and an attempt should 
be made to secure a copy of this pertinent evaluation.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim). 

The May 1999 remand noted that the veteran had undergone a 
small bowel resection in August 1997 as a result of his 
service-connected Crohn's disease and further noted that 
resection of the small intestine is evaluated under 
Diagnostic Code 7328.  The RO was directed to consider the 
criteria under Diagnostic Code 7328 in rating the veteran's 
Crohn's disease, status post ileocolic resection, laparotomy 
and appendectomy.  Although the RO did increase the veteran's 
rating, there is no evidence that Diagnostic Code 7328 was 
considered in making a determination.  As the RO did not 
fully comply with the 1999 Board remand additional 
development is necessary.  Stegall v. West, 11 Vet. App 268 
(1998).  

In light of the foregoing circumstances, these matters are 
hereby REMANDED to the RO for the following action:

1.  The RO should obtain a copy of the 
August 29, 1989, VA compensation 
examination report from the VA Medical 
Center in St. Louis, Missouri.  If the RO 
is unable to secure a copy of the 
examination report, documentation of this 
fact should be associated with the 
veteran's claims files.

2.  Thereafter, the RO should undertake 
any additional development deemed 
necessary and readjudicate the veteran's 
claim, to specifically include 
consideration of the provisions of 
Diagnostic Code 7328.  If the benefit 
sought on appeal continues to be denied, 
the veteran and his representative must 
be provided a supplemental statement of 
the case citing all pertinent evidence 
and dispositive legal authority.  


After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




